Citation Nr: 1532859	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-16 877	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to September 1957.

This appeal comes to the Board of Veterans' Appeal (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the RO in Oakland, California.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that hypertension is not due to military service and it did not manifest itself to a compensable degree within one year of service.

2.  The audiometric test results obtained during examination by VA audiologists correspond to a numeric designation of no greater than III in the right ear and III in the left ear at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that letters dated in May 2010 and August 2010, prior to the October 2010 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including all available service treatment records.  Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of his appeal may go forward without these records.  

As to the service connection claim, the Veteran was not afforded a VA examination because only conclusory, generalized lay statements linked the disability with service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As to the rating claim, the record also shows that Veteran was provided VA examinations in June 2010 and January 2015.  The Board finds these examinations are adequate to adjudicate the claim because after a review of the record on appeal and/or an examination of the Veteran the examiners' provided opinions as to the current severity of his bilateral hearing loss that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  The Board also finds that the VA examiners substantially complied with the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) because the examiners, in substance, opined as the functional impact the Veteran's hearing was having on his daily activities and employment.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Service Connection Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Certain specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Generally, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to 38 C.F.R. § 3.309(a) and presumptive service connection, the record does not show the Veteran being diagnosed with hypertension in the first post-service year.  Accordingly, the Board finds that this presumption does not help the Veteran establish service connection for hypertension.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

As to service connection by other means, the available service treatment records, including the August 1957 separation examination, are negative for complaints, diagnoses, or treatment for hypertension.  In fact, at the August 1957 examination it was specifically opined that the Veteran's heart and vascular system were normal, and in the corresponding report of medical history, the Veteran denied ever having high or low blood pressure.  At that time, it was also reported that the Veteran's blood pressure was 114/70 sitting, 112/68 recumbent, and 116/72 standing.  

Post-service, the medical record does not show the Veteran being diagnosed with hypertension until 2000; over four decades after his 1957 separate from active duty.  Although the Veteran now attaches some significance to his current recollection that he started having chest pain in service, there is nothing otherwise suggesting this is a symptoms of hypertension, and since he is not shown to possess the expertise to diagnose hypertension or identify its symptoms, this recollection is not probative evidence tending to support his claim.  The record is likewise negative for any medical opinion finding a relationship between the Veteran's hypertension and a disease or injury of service origin.  

In this case, the Board concludes that hypertension was not present in service or for many years thereafter, and that the greater weight of the evidence is against the conclusion it was the result of a disease or injury incurred in service.  Accordingly, the claim of service connection for hypertension is denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Also see Hickson, supra.

The Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A current level of disabilty can include multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  This is referred to as a staged rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected bilateral hearing loss is rated as 10 percent disabling under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

With the above criteria in mind, the Board notes that at the June 2010 VA examination the Veteran had puretone thresholds of 25, 60, 80, and 75 decibels in the right ear and puretone thresholds of 35, 70, 75, and 75 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 60 decibels in the right and 63.75 decibels in the left ear.  Speech recognition ability was 94 percent in the right and left ear.  

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Board finds that the Veteran's right ear hearing loss is assigned a numeric designation of II and the left ear hearing loss is assigned a numeric designation of II.  This test score results in the appellant's bilateral hearing loss being rated as non compensable under Diagnostic Code 6100.  

At the January 2015 VA examination, the Veteran had puretone thresholds of 35, 75, 85, and 80 decibels in the right ear and puretone thresholds of 50, 80, 80, and 85 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 69 decibels in the right ear and 74 decibels in the left ear.  Speech recognition ability was 84 percent in the in both ears.  

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Board finds that the Veteran's right ear hearing loss is assigned a numeric designation of III and the left ear hearing loss is assigned a numeric designation of III.  This test score results in the appellant's bilateral hearing loss being rated as non compensable under Diagnostic Code 6100.  

As to 38 C.F.R. § 4.86(a) and (b), the Board notes that at none of the above examinations were the puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz each at 55 decibels or more, or puretone threshold at 1,000 hertz found to be 30 decibels or less when puretone threshold at 2,000 Hertz was 70 decibels or more.  Therefore, the Board finds that neither 38 C.F.R. § 4.86(a) or (b) apply to the current appeal.  This is true at all times during the pendency of the appeal and therefore staged ratings are not warranted.  Hart, supra.

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluation for the bilateral hearing loss is inadequate.  Indeed, the Veteran is seeking a higher evaluation due to the severity of his hearing loss and the criteria specifically rates his disability based on this.  Therefore, the Board finds that the criteria reasonably contemplate whatever symptoms are presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected bilateral hearing loss and his one other service connected disability (i.e., tinnitus rated as 10 percent disabling), and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board also observes that there is no indication the Veteran has been rendered unemployable by reason of his hearing loss, and therefore, consideration of that question is not implicated in this claim.   Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied. 

A rating in excess of 10 percent for bilateral hearing loss is denied at all times during the pendency of the appeal.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


